Motion for costs and sanctions granted and judgment ordered for petitioner in accordance with the following Memorandum: Respondent’s counsel presented to a Justice of this court an application pursuant to CPLR 5704 (a) to vacate a warrant of commitment on the ground that the same was improperly issued ex parte. Counsel obtained an order vacating the warrant and respondent was released from jail. Inasmuch as the warrant had issued upon a final order finding his client in contempt after the completion of a hearing, counsel’s conduct in bringing the application constituted frivolous conduct because "it is completely without merit in law or fact and cannot be supported by a reasonable argument for an extension, modification or reversal of existing law” (22 NYCRR 130-1.1 [c] [1]).
We therefore order that judgment be entered for petitioner against respondent’s counsel in the sum of $1,095.00 representing reasonable attorney’s fees for counsel’s time expended in obtaining an order vacating the order erroneously granted, and, in securing an amended warrant of commitment. Present —Boomer, J. P., Pine, Balio, Davis and Doerr, JJ.